UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to EMPIRE PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 001-16653 73-1238709 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation or Organization) File Number) Identification No.) 6506 S. LEWIS AVE., SUITE 112, TULSA, OKLAHOMA 74136-1020 (Address of Principal Executive Offices) (Zip Code) (918) 488-8068 (Registrant’s telephone number, including area code) (Former name or former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesSNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNoþ APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes£ No £ APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares outstanding of the issuer’s common stock, as of November 4, 2013 was 7,630,374. - 2 - EMPIRE PETROLEUM CORPORATION INDEX TO FORM 10-Q Part I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements Balance Sheets at September 30, 2013 (Unaudited) and December 31, 2012 (Audited) 4 Statements of Operations – For the three and nine months ended September 30, 2013 and 2012 (Unaudited) 5 Statements of Cash Flows - Nine months ended September 30, 2013 and 2012 (Unaudited) 6 Notes to Financial Statements 7-9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9-11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 Part II. OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Mine Safety Disclosures 12 Item 5. Other Information 12 Item 6. Exhibits 12 Signatures 13 - 3 - PART I.FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS EMPIRE PETROLEUM CORPORATION BALANCE SHEETS September 30, (Unaudited) December 31, (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other current assets Total current assets Property and equipment less accumulateddepreciation and depletion Other assets 0 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Notes payable – related party 0 Total current liabilities Stockholders' equity: Common stock- $.001 par value authorized 150,000,000 shares, issued and outstanding 7,630,374 shares Additional paid in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited financial statements - 4 - EMPIRE PETROLEUM CORPORATION STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, Revenue: Petroleum Sales $
